Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 1 of 43 PageID #: 2510




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

CARPENTERS PENSION FUND OF                   )
ILLINOIS, et al., derivatively and on        )
behalf of the nominal defendant              )
Centene Corporation,                         )
                                             )
                   Plaintiffs,               )
                                             )
            v.                               )     No. 4:18 CV 113 CDP
                                             )
MICHAEL F. NEIDORFF, et al.,                 )
                                             )
                   Defendants,               )
                                             )
and                                          )
                                             )
CENTENE CORPORATION,                         )
                                             )
                   Nominal Defendant.        )

                        MEMORANDUM AND ORDER

      On July 2, 2015, each of the boards of directors of Centene Corporation and

Health Net, Inc., approved a merger plan whereby, upon a series of transactions,

Health Net would effectively merge into and become part of Centene. On

September 21, 2015, a joint proxy statement/prospectus issued to Centene and

Health Net stockholders regarding their required approval of the merger. The

stockholders approved the merger at special meetings held October 23, 2015, and

the merger closed on March 24, 2016. Centene did not disclose in the proxy

statement, however, or at any time before closing that Health Net had significant
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 2 of 43 PageID #: 2511




ongoing financial problems and liabilities decreasing its value to Centene. Upon

public disclosure of these issues in July 2016, Centene’s stock price fell by more

than 8%, resulting in a loss of more than $1 billion in stockholder value.

      Several Centene shareholders filed this derivative action against certain

Centene directors and officers who issued and/or approved the joint proxy

statement and proceeded with the merger despite Health Net’s problems. Plaintiffs

claim that these directors and officers made or approved false and misleading

statements in the September 2015 proxy statement and thereafter continued to

make or approve false and misleading statements regarding the extent of Health

Net’s liabilities inherited by Centene in the merger. Plaintiffs contend that, by this

conduct, the directors and officers breached their fiduciary duties, caused Centene

to violate federal securities laws, and were unjustly enriched. Plaintiffs also allege

that, armed with nonpublic information obtained during the merger process, certain

directors and officers engaged in insider trading by selling or disposing of shares of

Centene stock knowing that the price per share was artificially inflated at the time.

      Defendants move to dismiss the action under Rule 12(b)(6), Federal Rules of

Civil Procedure, arguing that plaintiffs have failed to state a claim upon which

relief can be granted and, further, that plaintiffs have failed to adequately

demonstrate futility of demand to excuse them from making the required demand

upon the board before bringing this action. Because plaintiffs have failed to set


                                          -2-
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 3 of 43 PageID #: 2512




forth particularized facts excusing a pre-suit demand as the law requires, I will

grant defendants’ motion to dismiss.

                                    Background

      Centene is a diversified, multinational health care corporation incorporated

in the State of Delaware. Among other things, it sells health insurance policies in

the United States, including policies for Medicaid, Medicare Advantage, Medi-Cal,

and other products. Through a series of mergers that ultimately closed on March

24, 2016, Centene obtained Health Net, which itself was an insurance company

that sold health insurance policies to individuals, families, and businesses; offered

behavioral health, substance abuse, and employee assistance programs; and

provided prescription drug services. Health Net’s business was concentrated in the

Western United States, with a significant presence in California.

      In November 2014, Michael F. Neidorff, President and CEO of Centene,

reached out to Health Net’s CEO, Jay Gellert, to discuss a possible combination of

their two companies. These discussions continued, and executives from both

companies met in March 2015 to discuss a possible transaction. After continued

discussions between Neidorff and Gellert, Neidorff informed Health Net on June 8,

2015, that Centene was interested in pursuing a transaction. Neidorff thereafter

met with Centene’s board of directors – then composed of himself as chairman,

Robert K. Ditmore, David L. Steward, John R. Roberts, Tommy G. Thompson,


                                         -3-
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 4 of 43 PageID #: 2513
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 5 of 43 PageID #: 2514




officers knew, but concealed from its shareholders, that Health Net had significant

financial problems, including that:

     Health Net had poorly designed and unprofitable insurance products in
      California;
     Health Net had exited the PPO market in Arizona because of its
      unprofitability;
     Health Net refused to pay claims from substance abuse treatment centers in
      California and Arizona, subjecting it to liability; and
     Health Net was potentially liable for over $900 million in unpaid taxes to
      California and was subject to future tax liabilities.

Plaintiffs also allege that Centene directors and officers should have learned

through due diligence that, in addition to the above issues, Health Net was under

investigation by the U.S. Department of Justice in a Medicare fraud scheme and

could thereby be exposed to additional liabilities. In short, plaintiffs assert that

Health Net was not as profitable as Centene represented to its shareholders, and

that Health Net’s undisclosed actual and potential liabilities assumed by Centene in

the merger were substantial.

      Upon closing on March 24, 2016, Vicki B. Escarra, a former Health Net

director, joined Centene’s board of directors.

      On April 26, 2016, Centene filed its SEC Form 10-Q for the first quarter

ending March 31 and reported that valuation of nearly all of Health Net’s assets

and liabilities had not been finalized and was incomplete. Centene reported that

because of the timing of the closing, it could provide only preliminary estimates of

Health Net’s assets and liabilities assumed as of the date of acquisition, and that
                                          -5-
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 6 of 43 PageID #: 2515




such accounting was therefore subject to change. The Form 10-Q did not contain

any provision, explanation, or estimate related to premium deficiency reserves

(PDRs) that may be required for any Health Net liabilities.




                            The audit committee at that time was composed of

directors Roberts, Eppinger, and Escarra.

      During an investor conference call on April 26, Neidorff discussed the

merger and reported to investors that there were “no surprises.” During this same

call, Centene officer K. Rone Baldwin (Executive Vice President, Insurance Group

Business Unit/Markets) reported to investors that Health Net’s exchange business

had been profitable and that Health Net had pursued a strategy in California that

worked well for them. At an investor conference held May 24, Neidorff assured

Centene investors that the merger process was “fine” and was “where we

expected,” and that development of reserves “in the 90’s” was “fine.” And during

investor day on June 17, Neidorff and Centene officer Jeffrey A. Schwaneke

(Chief Financial Officer, Executive Vice President, and Treasurer) reported that

there was “no unfavorable development” on Health Net’s reserves, that the

reserves issue had found a “comfortable bed” and was “behind us,” and that

shareholders need not be concerned.


                                        -6-
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 7 of 43 PageID #: 2516




      In the meanwhile, on May 31, 2016, the California Department of Insurance

announced that it had opened an inquiry into Health Net’s cessation of or delayed

payments to substance abuse treatment centers in California and Arizona. Industry

press had reported in January 2016 that Health Net had suspended such payments

pending its own initiated audit of treatment centers and their claims. In June and

July 2016, groups of treatment centers in California and Arizona sued Health Net

seeking over $200 million in unpaid claims.

      On July 26, 2016, Centene released its second-quarter financial results,

which disclosed $390 million in reserves for Health Net’s increased liabilities,

including for substance-abuse-treatment-center claims and cost trends relating to

poor policy design involving several healthcare products in several States. Upon

public release of this information, Centene’s stock price fell more than 8%,

amounting to a loss of over $1 billion in stockholder value. Neidorff later admitted

that Centene knew of Health Net’s problems prior to the merger.

      At various times between shareholder approval of the merger in October

2015 and public disclosure of increased reserves on July 26, 2016, Neidorff,

Gephardt, Baldwin, Schwaneke, and another Centene officer, Carol E. Goldman

(Executive Vice President and Chief Administrative Officer), sold or disposed of

several thousand shares of Centene stock, worth over $28.1 million in total.




                                        -7-
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 8 of 43 PageID #: 2517




                                  The Operative Complaint

          Shareholder Harkishan Parekh filed this derivative action in January 2018.

Shareholders Laura Wood and Peoria Police Pension Fund filed a separate but

similar action in March 2018,1 and shareholders Carpenters Pension Fund of

Illinois and Iron Workers of Local 11 Pension Fund filed a separate derivative

action in December 2018.2 After I consolidated the three cases, the shareholder-

plaintiffs filed a Verified Consolidated Amended Stockholder Derivative

Complaint (“amended complaint”) in February 2019, which is the operative

complaint presently before the Court.

The Defendants

          Inside-director Neidorff is named as a defendant in the amended complaint,

as well as outside-directors Ditmore, Steward, Roberts, Thompson, Eppinger,

Gephardt, and Ayala. Plaintiffs collectively refer to these eight directors as the

“Proxy Defendants” because they were directors when the proxy statement issued

in September 2015. Although Joseph was also an outside director at the time,

plaintiffs do not name her as a defendant in the amended complaint. Escarra, who

was a Centene director from March 2016 to March 2017, is named in this action as

a defendant as well but is not given the “Proxy Defendant” moniker since she

1
    Wood, et al. v. Neidorff, et al., Case No. 4:18CV393 CDP (E.D. Mo.).
2
 Carpenters Pension Fund of Ill., et al. v. Neidorff, et al., Case No. 4:18CV2085 RLW (E.D.
Mo.).
                                                -8-
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 9 of 43 PageID #: 2518




joined the board after the proxy statement issued.

      Also named as defendants are Centene executive officers Schwaneke,

Baldwin, and Goldman. Because plaintiffs allege that these officers, along with

Neidorff and Gephardt, unlawfully sold or disposed of shares of Centene stock

with insider information, they refer to these five defendants collectively as the

“Selling Defendants.”

      Centene Corporation is named as a nominal defendant.

The Claims

      In Count 1 of their five-count amended complaint, plaintiffs assert that the

Proxy Defendants violated § 14(a) of the Exchange Act by negligently issuing,

causing to be issued, and participating in the issuance of materially false and

misleading statements to stockholders in the September 2015 joint proxy statement

regarding Health Net’s and Centene’s business activities, operations, finances, and

prospects; and by incorporating certain of Health Net’s SEC filings into the

September 2015 proxy statement, which was misleading in that such incorporation

failed to disclose Health Net’s less profitable business, increasing liabilities, and

risk from tax liabilities. Plaintiffs allege that as a result of the Proxy Defendants’

conduct, the proxy statement misled and/or deceived Centene stockholders who

voted in favor of the merger.

      Count 2 alleges that all defendants breached their fiduciary duties of good


                                          -9-
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 10 of 43 PageID #: 2519




faith, fair dealing, loyalty, and due care by allowing the merger to proceed based

on inadequate due diligence and flawed process that caused Centene to overpay for

Health Net’s business, by disseminating a false and misleading joint proxy, and by

allowing Centene to issue materially false and misleading information concerning

its business and Health Net’s finances.

      In Count 3, plaintiffs allege that by concealing the problems and risks

associated with Health Net’s business, by issuing false and misleading financial

statements in violation of Generally Accepted Accounting Principles (GAAP), and

by making false and misleading SEC filings, all defendants breached their

fiduciary duties of loyalty, good faith, and candor, causing Centene to violate its

disclosure obligations under the Securities Act of 1933 and the Securities

Exchange Act of 1934.

      Count 4 alleges that the Selling Defendants were in possession of

proprietary, nonpublic information concerning Centene and Health Net’s business,

financial condition, and regulatory issues and used such information for their own

benefit when they sold or otherwise disposed of Centene stock prior to July 2016

when the stock price was artificially inflated.

      Finally, in Count 5, plaintiffs assert that all defendants were unjustly

enriched by their receipt of compensation and remuneration and/or insider trading

of Centene stock given that defendants obtained these benefits while breaching


                                          - 10 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 11 of 43 PageID #: 2520




their fiduciary duties owed to Centene.

      Plaintiffs contend that demand on Centene’s board of directors to pursue

litigation on these claims would have been futile and that pre-suit demand is

therefore excused. Defendants argue that plaintiffs fail to plead demand futility

with the required particularized facts, thereby requiring dismissal of the amended

complaint.

                                 Legal Standards

      In determining a Rule 12(b)(6) motion to dismiss, I must consider the factual

allegations of the amended complaint as true and draw all reasonable inferences in

favor of the plaintiffs. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56

(2007). I must disregard, however, conclusions that are not supported by factual

allegations. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); Brehm v. Eisner, 746

A.2d 244, 249 (Del. 2000). In addition to the amended complaint, I may consider

materials necessarily embraced by the complaint and materials that are part of the

public record, without having to convert the motion to dismiss to one for summary

judgment. Humphrey v. Eureka Gardens Pub. Facility Bd., 891 F.3d 1079, 1081

(8th Cir. 2018); Ryan v. Ryan, 889 F.3d 499, 505 (8th Cir. 2018); In re K-tel Int’l,

Inc. Sec. Litig., 300 F.3d 881, 889 (8th Cir. 2002). Materials “necessarily

embraced” include “documents whose contents are alleged in a complaint and

whose authenticity no party questions, but which are not physically attached to the


                                          - 11 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 12 of 43 PageID #: 2521




pleading.” Ryan, 889 F.3d at 505 (internal quotation marks and citations omitted).

In addition, “public filings required to be filed with the SEC, [can be] considered

on a motion to dismiss.” Florida State Bd. of Admin. v. Green Tree Fin. Corp.,

270 F.3d 645, 663 (8th Cir. 2001). With their respective briefs on defendants’

motion, both sides have submitted numerous exhibits that fall within the

parameters set out above, and neither side has objected to the other’s submission. I

have considered these materials in conjunction with the allegations in the amended

complaint in determining the motion to dismiss.

       Generally, a complaint that pleads facts plausibly stating a cause of action

and gives the defendant fair notice of the claim and the grounds upon which it rests

is sufficient to withstand a Rule 12(b)(6) motion to dismiss. Twombly, 550 U.S. at

555; Fed. R. Civ. P. 8(a). But Rule 23.1 of the Federal Rules of Civil Procedure

“imposes a heightened pleading standard on complaints in derivative actions.”

Gomes v. American Century Cos., 710 F.3d 811, 815 (8th Cir. 2013). “It requires

that the plaintiff ‘state with particularity . . . any effort by the plaintiff to obtain the

desired action from the directors or comparable authority’ and ‘the reasons for not

obtaining the action or not making the effort.’” Id. (quoting Fed. R. Civ. P.

23.1(b)(3)). The failure of plaintiffs to make a demand or a particularized showing

of why such demand was futile constitutes grounds for dismissing a derivative

complaint under Rule 12(b)(6). Ji v. Van Heyningen, No. CA 05-273 ML, 2006


                                           - 12 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 13 of 43 PageID #: 2522




WL 2521440, at *2 (D.R.I. Aug. 29, 2006).

      Because Centene is a Delaware corporation, I apply Delaware law in

determining whether plaintiffs have stated sufficient facts with requisite

particularity to satisfy Delaware’s demand requirement, or their reasons excusing

them from making the required demand. Cottrell on behalf of Wal-Mart Stores,

Inc. v. Duke, 829 F.3d 983, 989 (8th Cir. 2016) (law of state of incorporation

provides substantive law on demand requirement). Because the shareholder-

plaintiffs here assert demand futility, they must “comply with stringent

requirements of factual particularity that differ substantially” from notice pleadings

otherwise permitted, In re INFOUSA, Inc. S’holders Litig., 953 A.2d 963, 985

(Del. Ch. 2007), and plead particularized facts suggesting that the current directors

are incapable of making an impartial decision in response to a demand regarding

litigation. Marchand v. Barnhill, 212 A.3d 805, 816 (Del. 2019); Aronson v.

Lewis, 473 A.2d 805 (Del. 1984). “Vague or conclusory allegations do not suffice

to challenge the presumption of a director’s capacity to consider demand.” In re

INFOUSA, 953 A.2d at 985.

      For purposes of examining plaintiffs’ claim of demand futility, I look to

Centene’s board of directors as it existed at the time plaintiffs filed the amended

complaint in February 2019 to determine whether a majority of that board could

have impartially considered a demand. Cottrell, 829 F.3d at 989. The board at that


                                        - 13 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 14 of 43 PageID #: 2523




time (i.e., the “current” board) had nine directors: defendants Neidorff, Ditmore,

Steward, Roberts, Thompson, Eppinger, Gephardt, and Ayala, and non-defendant

Jessica L. Blume. For the following reasons, the amended complaint does not

plead facts with sufficient particularity excusing pre-suit demand on the current

board of directors. I must therefore grant defendants’ motion to dismiss on this

basis.

                                       Discussion

         The decision whether to initiate or pursue a lawsuit on behalf of a

corporation is generally within the power and responsibility of the company’s

board of directors. 8 Del. C. § 141(a). Therefore, a shareholder may prosecute a

derivative suit only where either 1) the shareholder has demanded that the directors

pursue a corporate claim and the directors have wrongfully refused to do so, or 2)

where demand is excused because the directors are incapable of making an

impartial decision regarding whether to institute such litigation. Stone ex rel.

AmSouth Bancorporation v. Ritter, 911 A.2d 362, 366-67 (Del. 2006). “The

purpose of the demand requirement is not to insulate defendants from liability;

rather the demand requirement and the strict requirements of factual particularity . .

. ‘exist to preserve the primacy of board decisionmaking regarding legal claims

belonging to the corporation.’” In re Citigroup Inc. S’holder Derivative Litig., 964

A.2d 106, 120 (Del. Ch. 2009) (quoting American Int’l Grp., Inc., Consol.


                                          - 14 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 15 of 43 PageID #: 2524




Derivative Litig., 965 A.2d 763, 807-09 (Del. Ch. 2009)).

         The shareholder-plaintiffs here did not make a demand upon Centene’s

board of directors to pursue this litigation. They argue that such a demand would

have been futile because eight of the nine directors on the current board are

interested in this litigation as named defendants, benefited from the alleged

misconduct, and face a substantial likelihood of liability. Plaintiffs also argue that

because these eight defendant-directors are so firmly entrenched on Centene’s

board, they are unable to be independent of each other or from management.

         Under Delaware law, there are two tests for demand futility: (1) the test

articulated in Aronson v. Lewis,3 when the majority of the board to whom the

shareholders must make demand is composed of the same directors who engaged

in the alleged misconduct; and (2) the test articulated in Rales v. Blasband,4 when a

majority of the board in place at the time of the challenged conduct has been

replaced. Teamsters Union 25 Health Servs. & Ins. Plan v. Baiera, 119 A.3d 44,

56 (Del. Ch. 2015); see also McElrath v. Kalanick, 224 A.3d 982, 990-91 (Del.

2020). The Aronson test applies here. Ryan v. Gifford, 918 A.2d 341, 352 (Del.

Ch. 2007) (Aronson test applies when at least one half of the board in place when

complaint was filed approved the underlying challenged transactions).

3
    473 A.2d 805 (Del. 1984).
4
    634 A.2d 927 (Del. 1993).


                                          - 15 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 16 of 43 PageID #: 2525




          Under Aronson, a shareholder-plaintiff may demonstrate demand futility by

pleading particularized facts that raise a reasonable doubt that 1) a majority of the

board is disinterested or independent,5 or 2) the challenged acts were the product of

the board’s valid exercise of business judgment. Aronson, 473 A.2d at 814; Ryan,

918 A.2d at 352. Under the first prong, a director is interested if s/he would face a

“substantial likelihood” of personal liability for the conduct alleged in the

complaint, McElrath, 224 A.3d at 991, or if s/he has or will receive a personal

financial benefit from a transaction not equally shared by stockholders, Rales, 634

A.2d at 936. If plaintiffs show that any director was interested, I must then

consider whether any other directors were not independent of that interested party.

McElrath, 224 A.3d at 991. “Independence turns on whether ‘the director’s ability

to act impartially on a matter important to the interested party can be doubted

because that director may feel either subject to the interested party’s dominion or

beholden to that interested party.’” Id. (quoting Marchand, 212 A.3d at 818). See

also Brehm, 746 A.2d at 257. As to the second prong, plaintiffs must rebut the

presumption that the challenged acts were a proper exercise of the directors’

business judgment by pleading particularized facts that create a reasonable doubt

that “the informational component of the directors’ decisionmaking process,

measured by concepts of gross negligence, included consideration of all material


5
    Both the Aronson test and Rales test share this element.
                                                 - 16 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 17 of 43 PageID #: 2526




information reasonably available.” Id. at 259 (emphasis in Brehm).

       I consider plaintiffs’ assertion of demand futility with regard to each count

of the amended complaint. Beam ex rel. Martha Stewart Living Omnimedia, Inc.

v. Stewart, 833 A.2d 961, 977 n.48 (Del. Ch. 2003). If plaintiffs satisfy either

prong of the Aronson test on a particular count, demand is excused as to that count.

Brehm, 746 A.2d at 256.

A.    Disinterested and Independent Directors

      Delaware law presumes that a corporation’s board of directors is

disinterested and independent. Raul v. Rynd, 929 F. Supp. 2d 333, 346 (D. Del.

2013). To rebut this presumption, plaintiffs must allege sufficient particularized

facts “director-by-director” to suggest “that a majority of the Board was incapable,

due either to a material personal interest or domination and control, of objectively

evaluating a demand” that the board assert the claims raised in this litigation. Id.;

see also Brehm, 746 A.2d at 257. Because Centene’s board was made up of nine

directors when the amended complaint was filed, Aronson’s first prong requires

plaintiffs to allege particularized facts raising a reasonable doubt that, as to each

claim, at least five of those directors were disinterested and independent. The

amended complaint does not meet this heightened pleading standard.

      First, plaintiffs do not plead any particularized facts that could raise a

reasonable doubt that current board member Blume is a disinterested and


                                         - 17 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 18 of 43 PageID #: 2527




independent director as to any claim raised in this litigation. I therefore consider

her from the outset to be a disinterested and independent director as to all claims.

       On the flip side, however, plaintiffs’ allegations are sufficient to show that

Neidorff is an interested director as to all claims. The particularized facts show

that he was the moving force behind the merger transaction and the conduit of all

information presented to the board in seeking approval to pursue the merger. And

it is reasonable to infer from the facts alleged that he was the primary behind-the-

scenes decisionmaker regarding significant issues – such as the initial

determination to pursue merger, beginning due diligence, selecting and hiring the

particular financial advisors



                                                                    He was the only director

to sign the September 2015 proxy statement that issued to shareholders.6

Moreover, Neidorff was Centene’s primary spokesperson to the investors and to

the public regarding the merger, both before and after closing; and he admitted to

knowing of Health Net’s financial and business problems before closing but did

not disclose them to investors or the public – indeed, he made misleading

statements regarding the same. Finally, according to the amended complaint,
6
 Plaintiffs allege that all of the defendant-directors signed the proxy statement. (ECF 47, ¶ 72.)
But a review of the proxy statement itself (ECF 79-3) shows that Neidorff was the only Centene
director to sign it. The proxy statement provides the best evidence of its signatories. Regardless,
“[d]irectors’ signatures . . . do not go very far in showing those directors’ knowing acquiescence
in misrepresentations.” Ji, 2006 WL 2521440, at *9.
                                              - 18 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 19 of 43 PageID #: 2528




Neidorff sold and/or disposed of Centene stock worth at least $20 million between

the October 2015 shareholder vote approving the merger and the July 2016 public

disclosure of liabilities assumed by Centene in the merger. On the particularized

facts alleged in the amended complaint, I consider Neidorff to be an interested

director for purposes of all claims raised in this action.

      I therefore turn to plaintiffs’ demand futility allegations as they relate to the

remaining directors. Since Neidorff is an interested director throughout, plaintiffs’

allegations must create – as to each claim – a reasonable doubt as to the disinterest

or independence of at least four additional directors in order to satisfy Aronson’s

first prong for demand futility.

      1.     Count 1 – September 2015 Proxy Statement

      The amended complaint provides no details particularly identifying the

specific conduct of any director other than Neidorff regarding the approval of the

merger transaction or the contents of the proxy statement. All that is alleged is that

the directors were present at the board meetings and must have been aware



                           especially since the financial advisors admitted in their

reports annexed to the proxy statement that their analyses were based on estimates,

assumptions, and adjusted data given to them by Centene “management.” But

merely asserting that the directors “must have known” is insufficient to create


                                         - 19 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 20 of 43 PageID #: 2529




reasonable doubt that the directors are disinterested.

      The advisors’ summaries of their work and the proxy statement itself

repeatedly distinguish between Centene’s “management” and the “board” (e.g.,

ECF 79-3 at header pp. 73-74), suggesting that the two entities are distinct from

each other and not interchangeable. Therefore, it is not reasonable to infer, as

plaintiffs urge, that it was the directors who collectively provided the advisors the

allegedly incomplete information and adjusted data for their analyses. Nor does

the board’s alleged consent for the advisors to use information provided by

management support a reasonable inference that the directors themselves knew the

data was flawed, especially since they were not the source of the information.

Directors are presumed to have properly relied on expert advice. Brehm, 746 A.2d

at 261. And plaintiffs do not allege particularized facts that, if proved, would show

that the directors’ reliance on the experts was not in good faith. See id. at 261-62.

Further, the proxy statement disclosed that the relevant analyses were based on

estimates, assumptions, and adjusted data, cutting against plaintiffs’ argument that

the shareholders were misled by the information shared in that document.

      Plaintiffs also assert that the directors were advised




                                         - 20 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 21 of 43 PageID #: 2530




                Weighing, evaluating, and taking risks in business define the role of a

board of directors. See In re House of Lloyd, Sales LLC, No. 02-40208, 2008 WL

957663, at *7 (Bankr. W.D. Mo. Apr. 8, 2008). And a review of the proxy

statement itself shows that, while the dual demonstration program was included

among several existing businesses that the merger was expected to strengthen, this

section of the statement also specifically cautioned that “there can be no assurance

that any of the potential benefits described above . . . will be realized,” referencing

ten pages of risk factors the shareholders were advised to consider. (ECF 79-3 at

header pp. 76-77, referencing header pp. 56-65.) Providing these cautionary

statements relating to the identified programs and delineating specific risk

considerations, including risk to future performance of programs, likewise cuts

against plaintiffs’ assertion that the proxy statement misled Centene’s

shareholders.

      Allegations that the directors were present at board meetings




                                          - 21 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 22 of 43 PageID #: 2531
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 23 of 43 PageID #: 2532




815, 817. Otherwise, “any plaintiff could circumvent the demand requirement by

merely naming as defendants a majority of the corporation’s board.” Markewich

ex rel. Medtronic v. Collins, 622 F. Supp. 2d 802, 808 (D. Minn. 2009). On the

particularized facts alleged, only inside-director Neidorff is an interested director

on the claim.

      The particularized facts of the amended complaint likewise do not

adequately demonstrate that any of the non-interested directors are either

dominated by or so beholden to Neidorff or to Centene management that a

reasonable doubt is created as to their independence for purposes of impartially

considering a shareholder demand. First, plaintiffs assert that seven of Centene’s

nine current directors have served on the board for at least twelve years and that

board committees have been chaired by the same respective director for at least

twelve years, thus showing that these directors will accede to the decisions of

management, especially since it is management who re-nominates them to serve as

directors year after year. It is well established under Delaware law, however, “that

the number of years that defendants have served on a board or multiple boards

together cannot suffice as a basis to successfully plead a lack of independence for

demand futility purposes.” In re Pfizer, Inc. Derivative Sec. Litig., 307 F. App’x

590, 595 (2d Cir. 2009) (citing In re Walt Disney Co. Derivative Litig., 731 A.2d

342, 357 (Del. Ch. 1998), rev’d on other grounds sub. nom, Brehm, 746 A.2d at


                                         - 23 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 24 of 43 PageID #: 2533




244; Beam, 845 A.2d at 1049). And being nominated or appointed to serve as

director by someone in control is insufficient to reasonably doubt that director’s

independence, “because ‘[t]hat is the usual way a person becomes a corporate

director.’” McElrath, 224 A.3d at 995 (quoting Aronson, 473 A.2d at 816).

      Plaintiffs also assert that these directors are not independent because they are

personal friends and have longstanding personal and business relationships

between themselves and Centene officers. But this bare assertion of having a

personal and business relationship, with nothing more, does not raise a reasonable

doubt about the directors’ independence, especially given the lack of any specific

facts demonstrating that these relationships are particularly close or intimate.

Beam, 845 A.2d at 1050-52 (to make a reasonable inference that a particular

friendship casts doubt on a director’s independence, specific factual allegations

supporting the conclusion must be asserted).

      Accordingly, as to Count 1 of the amended complaint, plaintiffs have failed

to plead sufficient particularized facts to cast a reasonable doubt upon the

disinterest or independence of any current Centene director other than Neidorff.

      2.     Count 2 – Fiduciary Duties

      Count 2 alleges that the defendant directors and officers breached their

fiduciary duties of good faith, fair dealing, loyalty, and due care by continuing to

conceal and mislead regarding Health Net’s actual business performance,


                                         - 24 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 25 of 43 PageID #: 2534




prospects, and liabilities. Plaintiffs specifically allege that



                                                        , and that Neidorff later made

public statements to investors and others that everything was fine only to reveal

later that he knew all along that there were problems. Plaintiffs claim that given

this and other publicly available information, the directors should have known

there were problems with the merger and done something about it. For the

following reasons, the particularized facts in the amended complaint are

insufficient to create reasonable doubt as to the disinterest or independence of a

majority of the directors on this claim.

      Centene’s articles of incorporation contain an exculpation clause that

eliminates a director’s personal liability to the corporation or its stockholders “for

monetary damages for breach of fiduciary duty as a director . . . to the fullest extent

authorized by the GCL [General Corporation Law of the State of Delaware].”

(Defts.’ Exh. 10, ECF 79-12.) Because the GCL authorizes exculpation clauses

that eliminate director liability for breach of duty of care, Del. Code tit. 8, §

102(b)(7), plaintiffs must plead more than negligence – even more than gross

negligence – to “get out from under an exculpated breach of the duty of care.”

McElrath, 224 A.3d at 992. Notably, liability cannot be limited under the GCL for

breach of duty of loyalty, bad faith acts or omissions, intentional misconduct or


                                           - 25 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 26 of 43 PageID #: 2535




knowing violations of the law, unlawful stock purchase or redemption, and actions

from which directors derive an improper benefit. Del. Code tit. 8, § 102(b)(7).

But to show a substantial likelihood of personal liability on such claims, plaintiffs

must plead with particularity that the directors “acted with scienter, meaning they

had actual or constructive knowledge that their conduct was legally improper.”

McElrath, 224 A.3d at 991 (internal quotation marks and citations omitted).

      In other words, directors are liable for subjective bad faith when their
      conduct is motivated by an actual intent to do harm, or when there is
      an intentional dereliction of duty, a conscious disregard for one’s
      responsibilities. Pleading bad faith is a difficult task and requires that
      a director acted inconsistent with his fiduciary duties and, most
      importantly, that the director knew he was so acting.

Id. at 991-92 (internal quotation marks and citations omitted) (emphasis added).

Plaintiffs’ allegations of scienter must be supported by facts that “plead with

particularity the specific conduct in which each defendant ‘knowingly’ engaged, or

that the defendants knew that such conduct was illegal.” Wood v. Baum, 953 A.2d

136, 142 (Del. 2008). Conclusory statements that a director acted in bad faith are

not enough.

      The factual assertions in the amended complaint are insufficient to suggest

that the directors acted in bad faith in continuing to move forward with the Health

Net merger. Plaintiffs allege only that the directors knew or should have known of

Health Net’s actual status, the risks of continuing with the merger, and

management’s corresponding concealment because 1)
                                        - 26 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 27 of 43 PageID #: 2536




                                                       2) their general roles as

directors impute such knowledge to them, and 3) due diligence would have

disclosed the issues if done properly. Plaintiffs contend that the availability of

information regarding Health Net’s history and practices put the directors on notice

of significant risks to Centene in pursuing the merger, thus demonstrating the

directors’ bad faith in allowing the merger to proceed.

      “A showing of bad faith in the context of demand excusal is a high hurdle,

and essentially requires the plaintiff[s] to demonstrate intentional wrongdoing by

the board.” McElrath, 224 A.3d at 993 (emphasis added). The facts alleged in the

amended complaint and related materials do not support a reasonable inference that

the directors knew the extent of Health Net’s specific liability risks that Centene

would inherit and intentionally ignored them in order to do harm or in conscious

disregard of their duties to the company and its investors.




              While plaintiffs contend and an arguable inference can be made that

the board should have done more and could have dug deeper, it is not reasonable to

infer from the facts alleged that its failure to do so was an intentional dereliction of


                                         - 27 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 28 of 43 PageID #: 2537
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 29 of 43 PageID #: 2538




liability on this claim, the interest of only three directors of a nine-member board

does not create reasonable doubt that a majority of the board is disinterested.

Especially where the particularized facts, if proved, do not show that the audit

committee passed its information to the rest of the board. See Cottrell, 829 F.3d at

991.



                                        , the absence of specifically pled facts that

the audit committee actually shared their knowledge with the rest of the board

cannot support such an inference. See id. at 995.

       Plaintiffs also contend that there is a substantial likelihood the directors face

personal liability on this claim because they failed to conduct appropriate

monitoring and oversight of the merger process and the related statements made on

behalf of Centene. Delaware courts have recognized that a failure in oversight “is

possibly the most difficult theory in corporation law upon which a plaintiff might

hope to win a judgment.” In re Caremark Int’l Inc. Derivative Litig., 698 A.2d

959, 967 (Del. Ch. 1996). To have a substantial likelihood of director liability on

an oversight claim, “a plaintiff must plead the existence of facts suggesting that the

board knew that internal controls were inadequate, that the inadequacies could

leave room for illegal or materially harmful behavior, and that the board chose to

do nothing about the control deficiencies that it knew existed.” Desimone, 924


                                          - 29 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 30 of 43 PageID #: 2539




A.2d at 940. “[O]nly a sustained or systemic failure of the board to exercise

oversight – such as an utter failure to attempt to assure a reasonable information

and reporting system exists – will establish that lack of good faith that is a

necessary condition to liability.” In re Caremark, 698 A.2d at 971. Thus, liability

under this theory is premised “on a showing that the directors were conscious of

the fact that they were not doing their jobs.” Guttman, 823 A.2d at 506.

      The particularized facts alleged in the amended complaint do not support an

inference of a “sustained or systemic failure” of the board to exercise oversight of

the merger process or of the dissemination of related information. Plaintiffs have

not pleaded that the directors, other than Neidorff and possibly Roberts and

Eppinger, had actual knowledge of the allegedly misleading statements or of

Health Net’s particular issues that would eventually harm Centene’s shareholders.

To the extent plaintiffs argue that such knowledge must be inferred given that

Centene management regularly reported to the board, as was its duty, Delaware

courts have “consistently rejected” this logic, that is, “the inference that directors

must have known about a problem because someone was supposed to tell them

about it.” Cottrell, 829 F.3d at 995. Plaintiffs also argue that public information

related to Health Net’s business performance,

         , and lengthy discussions and hearings with California regulators put the

director-defendants on notice that Health Net’s practices created additional


                                         - 30 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 31 of 43 PageID #: 2540




substantial liabilities that could harm Centene in the merger, thereby rendering

Centene’s public assurances regarding the stability of the merger misleading and

the directors liable for their failure to act. But on the particularized facts alleged in

the amended complaint, I cannot reasonably infer that the directors gleaned from

these circumstances that something improper was afoot.

      The pre-merger information relating to Health Net’s cessation of payments

to substance abuse treatments centers reported that Health Net took this action in

conjunction with its audit of these centers. Nothing in the amended complaint

supports an inference that the directors knew of the questionable nature of this

audit activity or the potential liability thereon until well after the merger closed.

To the extent plaintiffs allege that




And other than alleging that the process of obtaining regulatory approval for the

merger in California was lengthy, nothing in the amended complaint provides any

reason why this fact should give pause to the directors or raise suspicion as to the

propriety of the merger. Accordingly, it cannot be said in the circumstances here

that the alleged “warnings” pointed to conduct that was so “enormous and

egregious” and posed a threat to Centene “so massive” that the board must have

known about the impropriety. Cottrell, 829 F.3d at 995.


                                          - 31 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 32 of 43 PageID #: 2541




      “[R]ed flags are only useful when they are either waved in one’s face or

displayed so that they are visible to the careful observer.” Wood, 953 A.2d at 143

(internal quotation marks and citation omitted). Other than “they should have

known,” the amended complaint does not describe with particularity how red flags

were “waved in the face” of any director other than inside-director Neidorff.



                               it is not reasonable to infer that any potential

harmful risk was displayed in such a way that a careful director would consciously

know that harm to Centene was on the horizon despite public assurances otherwise.

Regardless, from the facts alleged in the amended complaint, a reasonable

inference cannot be made that the directors made “a conscious decision to take no

action in response to red flags.” In re Forest Labs, Inc. Derivative Litig., 450 F.

Supp. 2d 379, 396 (S.D.N.Y. 2006) (emphasis added); see also Cottrell, 829 F.3d

at 993, 995 (knowledge of problem alone is insufficient to show scienter; deciding

that no action was required is what matters).

      To the extent plaintiffs contend that the directors’ failure to learn of other

substantial Health Net issues through the due diligence process shows the process

itself to be inadequate, “Delaware courts routinely reject the conclusory allegation

that because illegal behavior occurred, internal controls must have been deficient,

and the board must have known so.” Desimone, 924 A.2d at 940. Regardless,


                                         - 32 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 33 of 43 PageID #: 2542




even assuming that the process was inadequate, the amended complaint does not

plead with sufficient particularity that such inadequacy was the consequence of the

directors’ intentional failure to conduct oversight or that they were conscious of

the process’s inadequacy and deliberately failed to correct it. Directors cannot be

liable, under a bad faith or duty of loyalty theory, for their failure to take corrective

or preventative action when they were unaware of the issues needing correcting or

preventing. Cf. Stone, 911 A.2d at 369-70 (a failure to act in good faith can be

shown “where the fiduciary intentionally fails to act in the face of a known duty to

act, demonstrating a conscious disregard for his duties.”). Accordingly, on the

particularized facts alleged in the amended complaint, it cannot be said that a

majority of the directors face a substantial likelihood of personal liability for bad

faith execution of their oversight duties.

      The allegations thus fail to raise a reasonable doubt that a majority of the

board is disinterested with respect to the claim raised in Count 2 of the amended

complaint. And, as set out above, the facts alleged do not sufficiently suggest that

any non-interested director is so dominated by or beholden to any interested party

that a reasonable doubt exists as to their independence to impartially consider a

shareholder demand on this claim. Plaintiffs have thus failed to meet Aronson’s

first prong of demonstrating demand futility as to this claim.




                                          - 33 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 34 of 43 PageID #: 2543




        3.      Count 3 – Federal Securities Laws

        Plaintiffs contend that defendants breached their duty of loyalty, good faith,

and candor “by concealing the problems and risks concerning Health Net’s

business and by issuing false and misleading financial statements in violation of

GAAP and false and misleading SEC filings,” thereby causing Centene to violate

its disclosure obligations under the Securities Act of 1933 and the Securities

Exchange Act of 1934.8 Plaintiffs argue that demand is excused on this claim

because the directors’ conscious decision to allow Centene and Neidorff to violate

securities laws through their false and misleading statements is not protected by

business judgment.

        I agree with plaintiffs that a board’s conscious decision to allow its company

to engage in illegal conduct, including a board’s failure to act after being faced

with evidence of illegality, excuses demand under Aronson’s business-judgment

prong. See Louisiana Mun. Police Employees’ Ret. Sys. v. Pyott, 46 A.3d 313, 341

(Del. Ch. 2012), rev’d on other grounds, 74 A.3d 612 (Del. 2013); see also Strong

ex rel. Tidewater, Inc. v. Taylor, 877 F. Supp. 2d 433, 449 (E.D. La. 2012)

(applying Delaware law). Fatal to plaintiffs’ claim of demand futility on this basis,

8
  In a separate federal securities class action arising from the Health Net merger, Sanchez v.
Centene Corp., et al., Case No. 4:17CV806 AGF (E.D. Mo.), the Court held that the alleged
misstatements and GAAP violations in Centene’s April 26, 2016, Form 10-Q and alleged
misstatements in a quarterly earnings call that same day were not actionable under federal
securities laws. In light of that ruling, the parties here have stipulated that plaintiffs’ claims that
the April 26 statements give rise to liability under the federal securities laws are moot. (ECF
76.)
                                                 - 34 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 35 of 43 PageID #: 2544




however, is the amended complaint’s lack of particularized facts supporting the

allegation that the board acted (or failed to act) with conscious awareness of any

alleged illegality. Moreover, as discussed more fully above, the amended

complaint and related materials do not support a reasonable inference that the

board failed to conduct its oversight duties in relation to the merger process or to

the challenged statements regarding the merger.

      First, to properly frame the demand futility issue as it relates to this claim, it

is important to identify what plaintiffs allege regarding the directors’ conduct.

Other than Neidorff, plaintiffs do not allege that the individual directors

themselves violated federal securities laws. Instead, they claim that the directors’

conduct in permitting false and misleading statements to be made and their failure

to disclose evidence of Health Net’s actual problems and their impact on Centene’s

business caused Centene to violate federal securities laws.

      In response to defendants’ motion to dismiss, plaintiffs generally aver that

the director-defendants face personal liability on this claim because they

knowingly disseminated false information. But the amended complaint does not

allege any particular fact detailing specific knowledge or conduct as to any director

other than inside-director Neidorff and audit committee members Roberts and

Eppinger. To the extent plaintiffs contend that board approval of SEC filings and

financial statements render all directors responsible for the false and misleading


                                         - 35 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 36 of 43 PageID #: 2545




statements contained therein, plaintiffs must particularly allege the directors’

personal involvement in the process of preparing the company’s statements in

order for me to infer that the directors had knowledge of the alleged improprieties.

Ji, 2006 WL 2521440, at *12 (citing Guttman, 823 A.2d at 498). Plaintiffs have

not done so here. And to impute knowledge to the outside directors that Neidorff’s

public statements and statements to investors were false, plaintiffs need to make

other factual allegations connecting the outside directors to the day-to-day

workings of the corporation so that a reasonable inference can be made that they

knew the true state of affairs. Id. at *9 (citing Dresner v. Utility.com, Inc., 371 F.

Supp. 2d 476, 494 (S.D.N.Y. 2005)). Plaintiffs have not done so here. Plaintiffs’

general assertions that the directors received routine updates and reports from

Centene management are insufficient to establish such knowledge. Cottrell, 829

F.3d at 995.

      The amended complaint does not plead particularized facts sufficient to

create reasonable doubt that a majority of the current board of directors faces a

substantial likelihood of personal liability on plaintiffs’ claim that defendants’

conduct caused Centene to violate federal securities laws. And, as discussed

above, the facts alleged do not sufficiently suggest that any non-interested director

is so dominated by or beholden to any interested party that a reasonable doubt

exists as to their independence to impartially consider a shareholder demand on


                                         - 36 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 37 of 43 PageID #: 2546




this claim. Accordingly, plaintiffs do not plead sufficient particularized facts

casting reasonable doubt upon the disinterest or independence of a majority of

Centene’s current nine-member board of directors on the claim raised in Count 3 of

the amended complaint.

          4.     Count 4 – Insider Trading

          Because claims of insider trading do not challenge board action, Aronson’s

second prong directed to the business judgment of challenged board action is

inapplicable to this claim. Rales, 634 A.2d at 933-34 (business-rule prong of

Aronson not applicable where subject of derivative suit is not a business decision

of the board); Oswald on Behalf of Identiv, Inc. v. Humphreys, 806 F. App’x 577,

579 (9th Cir. 2020) (insider trading is not action of the board). Plaintiffs are thus

required to allege particularized facts that create a reasonable doubt that the current

board could have properly exercised its independent and disinterested business

judgment in responding to a demand on the claim. Rales, 634 A.2d at 934;

Oswald, 806 F. App’x at 579 (citing Beam, 833 A.2d at 977; Rales, 634 A.2d at

934).

          Plaintiffs argue that Neidorff’s and Gephardt’s sales and dispositions of

Centene stock while in possession of insider information make demand on them

futile.9 Other than asserting the personal and business relationships the other


9
    Although plaintiffs allege that officer-defendants Schwaneke, Baldwin, and Goldman also
                                               - 37 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 38 of 43 PageID #: 2547




directors have with Neidorff and Gephardt and with Centene management in

general, plaintiffs offer no reason why demand on the current board’s seven other

directors would be futile regarding this claim. And, as discussed above, a bare

assertion of a relationship is insufficient to demonstrate demand futility as to these

other directors. Accordingly, even if Neidorff and Gephardt face a substantial

likelihood of personal liability for insider trading and thus are interested directors

for purposes of demand futility, this liability does not render demand futile on this

claim because no other board member faces a similar threat or lacks the

independence to properly consider a demand.

       Plaintiffs have failed to plead sufficient particularized facts casting

reasonable doubt upon the disinterest or independence of a majority of Centene’s

current nine-member board of directors on this claim of insider trading. Because

they have failed to demonstrate that demand on the board would have been futile, I

must dismiss the claim for failure to make a pre-suit demand.

       5.      Count 5 – Unjust Enrichment

       Finally, in Count 5, plaintiffs claim that all defendants were unjustly

enriched by their receipt of compensation and remuneration while breaching their

fiduciary duties and, in the case of the Selling Defendants, by benefiting from their

engaged in insider trading, they are not members of the board of directors. Their interest is
therefore not relevant to the demand futility analysis on this claim except in the context of
whether the particularized facts of the amended complaint sufficiently raise a reasonable doubt
as to the other directors’ independence from them.

                                              - 38 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 39 of 43 PageID #: 2548




insider trading of Centene stock. Courts have rejected similar allegations that

recipients of compensation were unjustly enriched by receiving payment while

breaching their fiduciary duties. See In re Bank of N.Y. Mellon Corp. Forex

Transactions Litig., 991 F. Supp. 2d 457, 463-64 (S.D.N.Y. 2013) (finding no

reasonable doubt that the decision to pay allegedly wrongdoing officers was a valid

exercise of business judgment where the plaintiffs failed to allege the board was

aware of wrongful activity); see also Central Laborers’ Pension Fund v. Dimon,

No. 14 Civ. 1041(PAC), 2014 WL 3639185, at *5 (S.D.N.Y. July 23, 2014)

(“[T]he unjust enrichment claim fails because the ‘only enrichment alleged by

plaintiffs consists of defendants’ salaries, benefits, and unspecified bonuses.’”)

(quoting In re Pfizer Inc. S’holder Derivative Litig., 722 F. Supp. 2d 453, 465

(S.D.N.Y. 2010)). And because plaintiffs fail to plead particularized facts

demonstrating a causal connection between defendants’ alleged improper acts and

their compensation, the allegations of unjust enrichment fail as a matter of law,

thereby relieving the director-defendants of any substantial likelihood of personal

liability on the claim. See In re Pfizer Inc. S’holder Derivative Litig., 722 F. Supp.

2d at 466. To the extent the claim is directed to benefits obtained from insider

trading, I have already determined that plaintiffs failed to create reasonable doubt

as to the disinterest or independence of a majority of directors on the claim.

      Accordingly, the particularized facts alleged in the amended complaint are


                                         - 39 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 40 of 43 PageID #: 2549




insufficient to create a reasonable doubt as to the disinterest or independence of a

majority of the current board regarding the challenged compensation levels and

other benefits raised in Count 5.

B.    Business Judgment

      Plaintiffs have failed to satisfy the first prong of Aronson. I therefore turn to

the second prong, which requires me to determine whether the amended complaint

sets forth particularized facts creating a reasonable doubt that the board’s decisions

challenged by plaintiffs in this action were protected by the business judgment

rule, that is, were they the product of a valid exercise of business judgment.

Brehm, 746 A.2d at 256, 258.

      To invoke the protection of the business judgment rule, “directors have a

duty to inform themselves, prior to making a business decision, of all material

information reasonably available to them. Having become so informed, they must

then act with requisite care in the discharge of their duties.” Aronson, 473 A.2d at

812. The rule operates “only in the context of director action. Technically

speaking, it has no role where directors have either abdicated their functions, or

absent a conscious decision, failed to act.” Id. at 813 (emphasis added). And in

some circumstances, “a conscious decision to refrain from acting may nonetheless

be a valid exercise of business judgment and enjoy the protections of the rule.” Id.

To be actionable, the directors’ process in making business decisions must be, at


                                        - 40 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 41 of 43 PageID #: 2550
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 42 of 43 PageID #: 2551




reasonably available to it. Brehm, 746 A.2d at 266.

      On the particular facts alleged, plaintiffs may well prove that the board

approved a flawed transaction and did not act to halt it

                                                             But weighing,

evaluating, and taking risks in business define the role of a board of directors.

Allegations that the board here exercised its role imperfectly does not create a

reasonable doubt that its decisions to approve the merger and continue with the

process were the products of business judgment. “To rule otherwise would invite

courts to become super-directors, measuring matters of degree in business

decisionmaking,” an area in which we are “ill-fitted.” Brehm, 746 A.2d at 263,

266. “Such a rule would run counter to the foundation of our jurisprudence.” Id.

at 266.

                                     Conclusion

      The particularized facts alleged in the amended complaint, when considered

with the related materials submitted by the parties on defendants’ motion, do not

show that demand on Centene’s board of directors was futile for purposes of

pursuing this litigation. I will therefore dismiss the amended complaint with

prejudice for plaintiffs’ failure to make a pre-suit demand as required by law.

      Accordingly,

      IT IS HEREBY ORDERED that defendants’ Motion to Dismiss Plaintiffs’


                                         - 42 -
Case: 4:18-cv-00113-CDP Doc. #: 96 Filed: 09/15/20 Page: 43 of 43 PageID #: 2552




Verified Consolidated Amended Stockholder Derivative Complaint [77] is

GRANTED, and plaintiffs’ Verified Consolidated Amended Stockholder

Derivative Complaint is hereby dismissed with prejudice for plaintiffs’ failure to

make a demand upon Centene’s board of directors before pursuing this derivative

action.

      A separate Order of Dismissal is entered herewith.




                                       _________________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE


Dated this 15th day of September, 2020.




                                        - 43 -
